Citation Nr: 0834031	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-37 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for concussion with 
residual headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in July 2008.  The record 
was kept open for 60 days to allow the veteran to submit 
additional evidence.

The veteran submitted a copy of a page from a statement of 
the case (SOC) that was originally issued in November 1991 in 
July 2008.  He waived consideration of the evidence by the 
agency of original jurisdiction.  The Board will consider the 
evidence in its appellate review.  


FINDINGS OF FACT

1.  The veteran did not submit a claim for entitlement to 
service connection at any time prior to December 1989.

2.  The veteran was denied service connection for bilateral 
hearing loss by way of a rating decision dated in March 1990.  
He was provided notice of the rating action in April 1990.

3.  The veteran submitted a timely notice of disagreement 
(NOD) in April 1991.  He was issued a SOC in November 1991.

4.  The veteran asked for an extension of time to perfect his 
appeal in January 1992.  He later submitted a statement on 
February 12, 1992 asking that he be afforded a VA examination 
in his case.  

5.  The RO granted the veteran a 60-day extension to perfect 
his appeal on February 18, 1992.  The RO did not address the 
veteran's earlier submission in February 1992.  

6.  The veteran's statement from February 12, 1992, is 
construed to be a substantive appeal of the March 1990 denial 
of his claim for service connection for bilateral hearing 
loss.

7.  The veteran has been granted service connection for post-
traumatic stress disorder (PTSD) based on combat experiences 
in Vietnam.  

8.  The veteran is service-connected for tinnitus based on 
his exposure to acoustic trauma in service.

9.  The veteran currently suffers from a bilateral hearing 
loss and there is a reasonable basis for attributing such 
disability to acoustic trauma during active service.

10.  The veteran testified at a video conference hearing 
dated July 7, 2008, that he wanted to withdraw his claim for 
service connection for concussion with residual headaches.  


CONCLUSIONS OF LAW

1.  The veteran has bilateral hearing loss that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).

2.  The criteria for withdrawal of the substantive appeal for 
the issue of entitlement to service connection for 
concussion, with residual headaches, by the veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the outset, the Board notes that the veteran's 
representative at the video conference hearing of July 2008 
alleged that the veteran had submitted claims for service 
connection for hearing loss that were denied in the "1970's 
and 1980's."  (Transcript p. 12).  The veteran testified 
that he went to a VA medical facility in 1968 but was told 
there was no evidence of hearing loss in service and he was 
denied treatment.  He said he went back over the years to 
seek evaluation but was denied.  He referred to the copy of 
the page from the SOC he submitted in July 2008, as 
identified in the Introduction.  He noted that the document 
contained a date of 1980.  The veteran said that he was 
denied service connection for hearing loss at that time.  

The document the veteran submitted is clearly the first page 
of a SOC that was issued to him on November 27, 1991.  The 
SOC was issued to the veteran in conjunction with his only 
prior claim for entitlement to service connection for 
bilateral hearing lost.  A claim that was denied in March 
1990.  He disagreed with the denial and was issued the SOC.  

The 1980 date that is noted on the upper right corner of the 
page is not a date for the document.  It is the date of the 
version of the form used for the SOC.  The actual SOC is of 
record and the page submitted by the veteran is identical to 
the same page found with the original November 27, 1991, SOC.  
The document submitted by the veteran is not evidence of 
denial of a claim in 1980.  The Board finds that there was no 
claim of record prior to the one submitted in December 1989.

The veteran originally sought entitlement to service 
connection for bilateral hearing loss in December 1989.  The 
veteran attributed his hearing loss to service in Vietnam.

The evidence of record shows that the veteran was notified he 
was to be afforded a VA examination.  He was informed that a 
failure to report could result in his claim being denied.  
The veteran failed to report for an examination scheduled in 
March 1990.

The veteran's service treatment records (STRs) were obtained 
in March 1990.  They did not reflect any complaints of 
hearing loss or treatment for residuals of acoustic trauma.  
The veteran was given an audiogram on his separation physical 
examination of May 1967.  The results, listed in block #71 of 
the Standard Form 88 were all "0's" for 500, 1000, 2000, 
and 4,000 Hertz, respectively.  

The RO denied the claim in March 1990.  The bases for the 
denial was that there was no complaint or treatment for a 
hearing problem in service and the veteran's entrance and 
separation physical examinations were negative for any 
hearing loss.  The RO also determined that there was no 
evidence to show hearing loss within one year after service.

The veteran was provided notice of the rating action, and his 
appellate rights, in April 1990.  

Records of a VA Agent Orange examination, conducted in 
December 1989, were associated with the record in April 1990.  
No hearing loss complaints were noted.  No hearing loss was 
found on examination.

The veteran submitted a NOD with the rating decision of March 
1990 in April 1991.  The RO issued a SOC in response to the 
veteran's disagreement on November 27, 1991.  The veteran had 
60 days to perfect his appeal after that date.  The veteran 
submitted a statement to the RO in January 1992.  He 
requested an extension of time to perfect his appeal.  

The veteran also submitted a statement that was received at 
the RO on February 12, 1992.  The veteran addressed three 
issues.  In regard to his hearing loss claim the veteran said 
the request for a hearing examination was never cancelled by 
him.  He said he received notice that his claim was denied 
due to the evidence in his STRs.  He asked that he be 
scheduled for a hearing examination.  He said that the 
contents of his STRs in regard to his hearing loss need to be 
addressed to clear up any irregularities.

The veteran was granted a 60 day extension by way of a letter 
dated February 18, 1992.  The veteran did not submit anything 
further at the time. 

The RO wrote to the veteran in June 1992.  He was told that 
his claim for service connection for hearing loss had been 
previously denied.  He was advised that he needed to submit 
new and material evidence to reopen his claim for service 
connection.

The veteran sought to "reopen" his claim for service 
connection for a bilateral hearing loss on October 23, 2003.  
He submitted records from Tulane Medical Center, Hospital and 
Clinic, dated in February 1993, and records from University 
of Tulane Hospital, dated in August 2000.  

The records from Tulane consist of an audiogram from February 
1993 and a letter report on an August 2000 physical 
examination.  The letter noted that the veteran had a history 
of high frequency hearing loss.  This was confirmed by way of 
an audiogram from August 2000 that was interpreted to show 
severe high frequency hearing loss.  The letter advised the 
veteran to seek further evaluation and treatment from VA for 
his hearing loss "due to his exposure during your active 
duty in Vietnam."

The veteran submitted a number of statements wherein he 
maintained that he had had a hearing loss since service.  He 
reported that he attempted to be treated for the hearing loss 
in 1968 but was turned away as he was not service connected.  
He said he made other attempts for treatment over the years 
with the same result.  He also noted the records from Tulane 
as showing his hearing loss in 1993 as evidence of a 
longstanding condition.

The veteran also submitted claims for service connection for 
PTSD and tinnitus.  The veteran alleged combat service as a 
military policeman in Vietnam.  He provided statements 
regarding being involved in combat incidents while escorting 
convoys, and being at different bases.  These duties involved 
noise exposure from weapons fire.  He noted that he was 
exposed to acoustic trauma from friendly artillery fire as 
well as an explosion of an enemy mortar round near him.  He 
also stated he had suffered from a ringing in the ears ever 
since the combat events in service.  

The veteran was granted service connection for PTSD in March 
2004.  The RO determined that the veteran's account of 
stressors was consistent with his military occupational 
specialty and duties in service.  

The veteran submitted statements from two service comrades 
that served with him in Vietnam, F.V., and J.C., in February 
2005.  The veteran had identified F.V. on his initial claim 
in December 1989 as someone that was aware of his hearing 
loss in Vietnam.  F.V. related an incident from early 1966 
where he and the veteran were on guard duty and separated by 
several feet.  He said that U. S. artillery was fired from 
behind them but was close enough that he was knocked down 
from the firing.  J.C. described how he and the veteran were 
sent to a firebase where they came under heavy mortar attack.  
He said that the veteran complained of a headache and ringing 
in the ears for a couple of weeks after the attack.  

A VA audiology clinic note from November 2004 reported that 
the veteran claimed having a constant ringing in his ears 
since 1967.  The veteran also reported having a progressive 
loss of hearing that was first noted after discharge from 
service in 1967.  The veteran was issued hearing aids in 
February 2005.  

A VA audiology examination in September 2006 provided 
evidence that the veteran satisfied the criteria for 
establishing a hearing loss disability under 38 C.F.R. 
§ 3.385.  The veteran had losses of over 40 decibels at the 
required level and an average decibel loss that exceeded the 
regulatory requirement.  Thus there was VA evidence of a 
current disability.

The VA examiner attributed the veteran's tinnitus to acoustic 
trauma in service.  However, the examiner said that the 
veteran's STRs did not indicate a hearing loss in service and 
that the current hearing loss was not related to military 
noise exposure.  

VA outpatient treatment records for the period from May 2003 
to August 2007 to record several audiology clinic visits.  
The veteran was diagnosed with a severe hearing loss in 
November 2004.  He was issued hearing aids in February 2005.

The veteran testified at a video conference hearing in July 
2008.  The veteran provided additional statements regarding 
his noise exposure in service, specifically related to 
combat.  He also said that he experienced hearing loss and 
ringing in his ears in service as a result of his noise 
exposure.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that for purposes of a hearing loss claim, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Timeliness of Appeal of March 1990 Rating Decision

The RO determined that the veteran did not submit a timely 
appeal of the March 1990 denial of service connection.  The 
time limit for perfecting an appeal of a rating decision was 
the same in 1991-1992 as at the present.  One year from the 
date of notification of the initial determination or 60 days 
from the mailing of the SOC, or the remainder of the 1-year 
period, whichever period ended later.  38 C.F.R. § 19.129 
(1991).

As noted, supra, the veteran did submit a timely NOD with the 
denial of his claim.  38 C.F.R. § 19.129.  The RO issued a 
SOC in November 1991.  38 C.F.R. § 19.121 (1991).  The 
veteran requested an extension of time to perfect his appeal 
in January 1992.  The RO granted a 60-day extension on 
February 18, 1992.  38 C.F.R. § 19.130.

There is no question that the veteran did not submit anything 
after the February 18, 1992, notice until his submission of 
October 2003.  However, the RO did not address the veteran's 
submission of February 12, 1992, and whether that would 
constitute a substantive appeal.  Although submitted prior to 
the actual grant of an extension, the statement was received 
within the period covered by the extension.

The Board finds that the veteran's statement of February 12, 
1992, did constitute a substantive appeal of the March 1990 
rating decision.  The veteran noted that his claim had been 
denied without benefit of an examination.  He asked for an 
examination, the same as when he submitted his NOD in April 
1991.  His claim was denied based on information in his STRs 
and he said he wanted a chance to explain the content of his 
STRs.  His statements conveyed his intent to appeal the basis 
for the denial of his claim.  Thus his statements were 
sufficient to constitute a substantive appeal.  38 C.F.R. 
§ 19.123 (1991).  Moreover, in light of the extension of time 
to appeal, the appeal is timely.  Accordingly, the veteran's 
claim is on appeal from his initial claim received in 
December 1989.

Service Connection

The Court has issued several opinions that are helpful in 
evaluating the veteran's claim.  In Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the Court found that the absence of 
a documented hearing loss while in service is not fatal to a 
claim for service connection.  Further, in Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.  

The veteran's exposure to acoustic trauma in service is 
unequivocal.  His grant of service connection for PTSD, based 
on combat experiences that are related to acoustic trauma, 
and his grant of service connection for tinnitus as a direct 
result of acoustic trauma in service support that conclusion.  
Further, the veteran's statements are supported by the 
statements from F.V. and J.C.

The veteran clearly has a current hearing loss disability for 
VA purposes as evidenced by the results of the VA examination 
of September 2006.  The issue is whether there is a nexus 
between the current hearing loss and service.

The VA examiner found the hearing loss to be unrelated to 
service because of the lack of a hearing loss at the time of 
the veteran's separation examination.  The Tulane examiner 
did relate the veteran's hearing loss to his service in 
Vietnam.  

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
In the instant case, the Board has noted that the veteran's 
separation examination is silent for hearing loss, and that 
hearing loss is not shown for a number of years after 
service.  Nevertheless, there is a medical statement of 
record linking the current disability to service.

In view of the totality of the evidence, including the 
veteran's credible accounts of noise exposure during service, 
his service connection for tinnitus based on that exposure, 
his service connection for PTSD based on combat incidents 
involving noise exposure, his documented hearing loss, and 
the absence of evidence of other significant noise exposure 
after service, which could have resulted in his current 
hearing loss disability, the Board finds that it is at least 
as likely as not that bilateral hearing loss was incurred in 
active service.  Resolving reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Dismissal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In testimony at a video conference hearing on July 7, 2008, 
the veteran specifically requested to withdraw the issue of 
entitlement to service connection for concussion with 
residual headaches.  Hence, with respect to this issue, there 
remains no allegations of errors of fact or law for appellate 
consideration with respect to the issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and the 
appeal, as to that issue, is dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.

The appeal for entitlement to service connection for 
concussion with residual headaches is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


